DETAILED ACTION
This action is in response to the application filed 09/10/2019 which claims foreign priority to JP2018-174275 filed 09/18/2018. Claims 1-18 are pending and have been considered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2019, 03/26/2020, and 06/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.



claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, generating a hypothesis set in which a plurality of hypotheses meeting a specific condition and training data classified into any of the plurality of hypotheses. The limitations of generating a hypothesis set in which a plurality of hypotheses meeting a specific condition and training data classified into any of the plurality of hypotheses, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “non-transitory computer-readable recording medium” and “computer”. The “non-transitory computer-readable recording medium” and “computer” in the claim are recited at a high level generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: performing a machine learning process to calculate a weight of each of the plurality of hypotheses included in the hypothesis set on a basis of whether each of the plurality of hypotheses includes each of the pieces of training data. This limitation is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a non-transitory computer-readable recording medium and computer amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of performing a machine learning process to calculate a weight of each of the plurality of hypotheses included in the hypothesis set on a basis of whether each of the plurality of hypotheses includes each of the pieces of training data is well-understood, routine, and conventional, as evidenced by Ruckert et al. ("A Statistical Approach to Rule Learning" cited in the IDS filed 03/26/2020, pg. 785, § 1. Introduction, right col, ¶1). This limitation therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements are only generally linked to the exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the specific condition is that number of literals is equal to or smaller than a predetermined value. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the specific condition is that number or a ratio of pieces of training data classified by the hypotheses is equal to or a larger than a predetermined value. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 4, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the generating includes listing only combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 5, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the generating includes listing only combinations where number of literals is minimum out of combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the process further comprises: generating a prediction result of the input data using the weights, wherein the prediction result includes prediction scores each indicating accuracy of a prediction, and hypotheses associated with the prediction result. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exceptions into a practical application, nor to significantly more than the judicial exceptions. The claim is not patent eligible.
Regarding claim 7, 
Step 1 Analysis: Claim 7 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 7 recites, in part, generating a hypothesis set in which a plurality of hypotheses meeting a specific condition and training data classified into any of the plurality of hypotheses. The limitations of generating a hypothesis set in which a plurality of hypotheses meeting a specific condition and training data classified into any of the plurality of hypotheses, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element – “computer”. The “computer” in the claim is recited at a high level generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: performing a machine learning process to calculate a weight of each of the plurality of hypotheses included in the hypothesis set on a basis of whether each of the plurality of hypotheses includes each of the pieces of training data. This limitation is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. The claim as a whole is directed to an abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a computer amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of performing a machine learning process to calculate a weight of each of the plurality of hypotheses included in the hypothesis set on a basis of whether each of the plurality of hypotheses includes each of the pieces of training data is well-understood, routine, and conventional, as evidenced by Ruckert et al. ("A Statistical Approach to Rule Learning" cited in the IDS filed 03/26/2020, pg. 785, § 1. Introduction, right col, ¶1). This limitation therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements are only generally linked to the exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 8, the rejection of claim 7 is further incorporated, and further, the claim recites: wherein the specific condition is that number of literals is equal to or smaller than a predetermined value. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 8 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9, the rejection of claim 7 is further incorporated, and further, the claim recites: wherein the specific condition is that number or a ratio of pieces of training data classified by the hypotheses is equal to or a larger than a predetermined value. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 7 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10, the rejection of claim 7 is further incorporated, and further, the claim recites: wherein the generating includes listing only combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 7 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 11, the rejection of claim 7 is further incorporated, and further, the claim recites: wherein the generating includes listing only combinations where number of literals is minimum out of combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 7 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 12, the rejection of claim 7 is further incorporated, and further, the claim recites: wherein the process further comprises: generating a prediction result of the input data using the weights, wherein the prediction result includes prediction scores each indicating accuracy of a prediction, and hypotheses associated with the prediction result. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 7, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exceptions into a practical application, nor to significantly more than the judicial exceptions. The claim is not patent eligible.

Regarding claim 13, 
Step 1 Analysis: Claim 13 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 13 recites, in part, generating a hypothesis set in which a plurality of hypotheses meeting a specific condition and training data classified into any of the plurality of hypotheses. The limitations of generating a hypothesis set in which a plurality of hypotheses meeting a specific condition and training data classified into any of the plurality of hypotheses, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “learning apparatus”, “memory”, and “processor”. The “learning apparatus”, “memory”, and “processor” in the claim are recited at a high level generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: performing a machine learning process to calculate a weight of each of the plurality of hypotheses included in the hypothesis set on a basis of whether each of the plurality of hypotheses includes each of the pieces of training data. This limitation is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. The claim as a whole is directed to an abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a learning apparatus, memory, and processor amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of performing a machine learning process to calculate a weight of each of the plurality of hypotheses included in the hypothesis set on a basis of whether each of the plurality of hypotheses includes each of the pieces of training data is well-understood, routine, and conventional, as evidenced by Ruckert et al. ("A Statistical Approach to Rule Learning" cited in the IDS filed 03/26/2020, pg. 785, § 1. Introduction, right col, ¶1). This limitation therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements are only generally linked to the exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 14, the rejection of claim 13 is further incorporated, and further, the claim recites: wherein the specific condition is that number of literals is equal to or smaller than a predetermined value. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 13 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 15, the rejection of claim 13 is further incorporated, and further, the claim recites: wherein the specific condition is that number or a ratio of pieces of training data classified by the hypotheses is equal to or a larger than a predetermined value. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 16, the rejection of claim 13 is further incorporated, and further, the claim recites: wherein the generating includes listing only combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 13 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 17, the rejection of claim 13 is further incorporated, and further, the claim recites: wherein the generating includes listing only combinations where number of literals is minimum out of combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 13 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 18, the rejection of claim 13 is further incorporated, and further, the claim recites: wherein the process further comprises: generating a prediction result of the input data using the weights, wherein the prediction result includes prediction scores each indicating accuracy of a prediction, and hypotheses associated with the prediction result. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 13, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exceptions into a practical application, nor to significantly more than the judicial exceptions. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruckert et al. ("A Statistical Approach to Rule Learning" cited in the IDS filed 03/26/2020, hereinafter "Ruckert").

Regarding claim 1, Ruckert discloses A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process (“In order to test the performance of the proposed system on real world data, we implemented a version in C++ on Linux.” [pg. 791, § 4. Experiment, ¶1, use of computer and memory is implicit]) comprising: 
generating, from pieces of training data each including explanatory variables and an objective variable (“First of all, we follow the usual convention and assume that the instances are drawn i.i.d. according to a fixed but unknown distribution D. D ranges over X × Y, where X is the set of all possible instances and Y := {−1, 1} contain the target labels.” [pg. 787, § 2.2 Learning Weighted Rule Sets, ¶1; X would include explanatory variables and target label would correspond to an objective variable.]), a hypothesis set in which a plurality of hypotheses meeting a specific condition (“Furthermore, we assume we already have a (possibly infinite) reservoir of rules R = {r1, r2, . . .}, where a rule rj : X → [−1, 1] assigns a value between -1 and 1 to each instance.” [pg. 787, § 2.2 Learning Weighted Rule Sets, ¶1; assigning a value to each instance would correspond to meeting a specific condition]), each of the plurality of hypotheses being a combination of the explanatory variables (“We select the rule generation bias outlined above: nominal attributes are added as one “feature=value” rule for each feature value, continuous attributes are discretized into four bins. After those base rules, we build all combinations of two rules and form new rules by combining the conditions in each rule pair with the maximum operator.” [pg. 791, § 4. Experiments, ¶1; See further: “For example, a typical rule set might look like this: if sky=sunny and humidity=normal then 0.4 if airtemp=cold then -0.35 if sky=cloudy and forecast=change then -0.15” [pg. 785, § 1. Introduction, ¶1]]), each of the pieces of training data being classified into any of the plurality of hypotheses (“where a rule rj : X → [−1, 1] assigns a value between -1 and 1 to each instance. A typical rule could be “assign +1, if the color is red, and -1 otherwise” or “assign +1, if the size is greater than 1.2 and -1 otherwise”. [pg. 787, § 2.2 Learning Weighted Rule sets, ¶1; additionally, see “In the main loop, it adds a new rule to the set of rules and applies the rules to the examples in the training set.” [pg. 790, § 3. A Statistical Rule Learning System, top left col]]); and 
performing a machine learning process to calculate a weight of each of the plurality of hypotheses included in the hypothesis set on a basis of whether each of the plurality of hypotheses includes each of the pieces of training data (“An outline is given in Algorithm 1. The system starts with the training set given in a set X and an empty set of rules. In the main loop, it adds a new rule to the set of rules and applies the rules to the examples in the training set. It determines the weight vector p(i) optimizing the soft margin loss, the empirical margin or the empirical MMV on this data and calculates an upper bound on the corresponding true values given the empirical quantity and the number of rules. If there are no new rules available, the algorithm terminates the loop and returns the set of rules and the weight vector which achieved the best bound.” [pg. 790, § 3. A Statistical Rule Learning System, top left col; See further “If we consider only the first n rules, we can represent the ith instance by the vector of rule values xi := (xi(1), xi(2), . . . , xi(n))T . Likewise, a weighted rule set can be given by a weight vector p ∈ [−1, 1]n. [pg. 787, § 2.2 Learning Weighted Rule sets, ¶1]]).

Regarding claim 2, Ruckert discloses The non-transitory computer-readable recording medium according to claim 1, wherein the specific condition is that number of literals is equal to or smaller than a predetermined value (“An individual rule set p assigns class label sgn(pT xi), so that instance xi is positive, if                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                             
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            (
                            j
                            )
                        
                     ≥ 0 and negative otherwise.” [pg. 787, § 2.2 Learning Weighted Rule Sets, ¶1; Examiner is interpreting number of literals to be equivalent to instances (xi := (xi(1), xi(2), . . . , xi(n))T). Additionally, if                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                             
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            (
                            j
                            )
                        
                                             
                            ≤
                        
                     0 then the specific condition would be equivalent to classifying a negative label if the value is less than or equal to 0.]).

Regarding claim 3, Ruckert discloses The non-transitory computer-readable recording medium according to claim 1, wherein the specific condition is that number or a ratio of pieces of training data classified by the hypotheses is equal to or a larger than a predetermined value (“This rule set would classify the instance (sunny, normal, cold, change) as positive, because it meets the conditions of the first and the second rule, so the sum of weights is 0.05, which is greater than zero.” [pg. 385, § 1. Introduction, right col, ¶2; See further: “An individual rule set p assigns class label sgn(pT xi), so that instance xi is positive, if                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                             
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            (
                            j
                            )
                        
                     ≥ 0 and negative otherwise.” [pg. 787, § 2.2 Learning Weighted Rule Sets, ¶1]]).

Regarding claim 4, Ruckert discloses The non-transitory computer-readable recording medium according to claim 1, wherein the generating includes listing only combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses (“For a nominal valued feature, we generate one rule of the form “feature=value” for each possible value. We apply equal frequency discretization using four thresholds and generate one rule per threshold. Each rule outputs +1, if its condition is met, -1 if it is not, and 0, if the value is missing. This gives a certain base set of rules encoding most information in the training sample. In a second step we apply refinement operators on the existing rules to generate more complex rules.” [pg. 790, right col, bottom para]).
Regarding claim 6, Ruckert discloses The non-transitory computer-readable recording medium according to claim 1, wherein the process further comprises: generating a prediction result of the input data using the weights (“If we consider only the first n rules, we can represent the ith instance by the vector of rule values xi := (xi(1), xi(2), . . . , xi(n))T . Likewise, a weighted rule set can be given by a weight vector p ∈ [−1, 1]n… Also note that the weight vector defines a hyperplane separating [−1; 1]n into two half-spaces so that rule sets in our setting are related to linear classifiers and perceptrons.” [pg. 787, § 2.2 Learning Weighted Rule sets, ¶1]), 
wherein the prediction result includes prediction scores each indicating accuracy of a prediction, and hypotheses associated with the prediction result (“The main goal of rule induction is to find a preferably small set of (weighted) rules with high predictive accuracy. In the context of statistical learning, this setting is usually modeled as follows: The user draws an i.i.d. sample of labeled examples from a fixed, but unknown distribution. The user is interested in identifying the hypothesis in a certain hypothesis class, which most accurately predicts the label from the instance.” [pg. 785, § 1 Introduction, ¶3; See further Table 1: “percentage of correct classifications” corresponds to prediction scores [pg. 791, top left col]]).

Regarding claim 7, Ruckert discloses A learning method executed by a computer, (“In order to test the performance of the proposed system on real world data, we implemented a version in C++ on Linux.” [pg. 791, § 4. Experiment, ¶1, use of computer and memory is implicit]), the learning method comprising: 
generating, from pieces of training data each including explanatory variables and an objective variable (“First of all, we follow the usual convention and assume that the instances are drawn i.i.d. according to a fixed but unknown distribution D. D ranges over X × Y, where X is the set of all possible instances and Y := {−1, 1} contain the target labels.” [pg. 787, § 2.2 Learning Weighted Rule Sets, ¶1; X would include explanatory variables and target label would correspond to an objective variable.]), a hypothesis set in which a plurality of hypotheses meeting a specific condition (“Furthermore, we assume we already have a (possibly infinite) reservoir of rules R = {r1, r2, . . .}, where a rule rj : X → [−1, 1] assigns a value between -1 and 1 to each instance.” [pg. 787, § 2.2 Learning Weighted Rule Sets, ¶1; assigning a value to each instance would correspond to meeting a specific condition]), each of the plurality of hypotheses being a combination of the explanatory variables (“We select the rule generation bias outlined above: nominal attributes are added as one “feature=value” rule for each feature value, continuous attributes are discretized into four bins. After those base rules, we build all combinations of two rules and form new rules by combining the conditions in each rule pair with the maximum operator.” [pg. 791, § 4. Experiments, ¶1; See further: “For example, a typical rule set might look like this: if sky=sunny and humidity=normal then 0.4 if airtemp=cold then -0.35 if sky=cloudy and forecast=change then -0.15” [pg. 785, § 1. Introduction, ¶1]]), each of the pieces of training data being classified into any of the plurality of hypotheses (“where a rule rj : X → [−1, 1] assigns a value between -1 and 1 to each instance. A typical rule could be “assign +1, if the color is red, and -1 otherwise” or “assign +1, if the size is greater than 1.2 and -1 otherwise”. [pg. 787, § 2.2 Learning Weighted Rule sets, ¶1; additionally, see “In the main loop, it adds a new rule to the set of rules and applies the rules to the examples in the training set.” [pg. 790, § 3. A Statistical Rule Learning System, top left col]]); and 
performing a machine learning process to calculate a weight of each of the plurality of hypotheses included in the hypothesis set on a basis of whether each of the plurality of hypotheses includes each of the pieces of training data (“An outline is given in Algorithm 1. The system starts with the training set given in a set X and an empty set of rules. In the main loop, it adds a new rule to the set of rules and applies the rules to the examples in the training set. It determines the weight vector p(i) optimizing the soft margin loss, the empirical margin or the empirical MMV on this data and calculates an upper bound on the corresponding true values given the empirical quantity and the number of rules. If there are no new rules available, the algorithm terminates the loop and returns the set of rules and the weight vector which achieved the best bound.” [pg. 790, § 3. A Statistical Rule Learning System, top left col; See further “If we consider only the first n rules, we can represent the ith instance by the vector of rule values xi := (xi(1), xi(2), . . . , xi(n))T . Likewise, a weighted rule set can be given by a weight vector p ∈ [−1, 1]n. [pg. 787, § 2.2 Learning Weighted Rule sets, ¶1]]).

Regarding claim 8, Ruckert discloses The learning method according to claim 7, wherein the specific condition is that number of literals is equal to or smaller than a predetermined value (“An individual rule set p assigns class label sgn(pT xi), so that instance xi is positive, if                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                             
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            (
                            j
                            )
                        
                     ≥ 0 and negative otherwise.” [pg. 787, § 2.2 Learning Weighted Rule Sets, ¶1; Examiner is interpreting number of literals to be equivalent to instances (xi := (xi(1), xi(2), . . . , xi(n))T). Additionally, if                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                             
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            (
                            j
                            )
                        
                                             
                            ≤
                        
                     0 then the specific condition would be equivalent to classifying a negative label if the value is less than or equal to 0.]).

Regarding claim 9, Ruckert discloses The learning method according to claim 7, wherein the specific condition is that number or a ratio of pieces of training data classified by the hypotheses is equal to or a larger than a predetermined value (“This rule set would classify the instance (sunny, normal, cold, change) as positive, because it meets the conditions of the first and the second rule, so the sum of weights is 0.05, which is greater than zero.” [pg. 385, § 1. Introduction, right col, ¶2; See further: “An individual rule set p assigns class label sgn(pT xi), so that instance xi is positive, if                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                             
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            (
                            j
                            )
                        
                     ≥ 0 and negative otherwise.” [pg. 787, § 2.2 Learning Weighted Rule Sets, ¶1]]).

Regarding claim 10, Ruckert discloses The learning method according to claim 7, wherein the generating includes listing only combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses (“For a nominal valued feature, we generate one rule of the form “feature=value” for each possible value. We apply equal frequency discretization using four thresholds and generate one rule per threshold. Each rule outputs +1, if its condition is met, -1 if it is not, and 0, if the value is missing. This gives a certain base set of rules encoding most information in the training sample. In a second step we apply refinement operators on the existing rules to generate more complex rules.” [pg. 790, right col, bottom para]).

Regarding claim 12, Ruckert discloses The learning method according to claim 7, wherein the process further comprises: 
generating a prediction result of the input data using the weights (“If we consider only the first n rules, we can represent the ith instance by the vector of rule values xi := (xi(1), xi(2), . . . , xi(n))T . Likewise, a weighted rule set can be given by a weight vector p ∈ [−1, 1]n… Also note that the weight vector defines a hyperplane separating [−1; 1]n into two half-spaces so that rule sets in our setting are related to linear classifiers and perceptrons.” [pg. 787, § 2.2 Learning Weighted Rule sets, ¶1]), 
wherein the prediction result includes prediction scores each indicating accuracy of a prediction, and hypotheses associated with the prediction result (“The main goal of rule induction is to find a preferably small set of (weighted) rules with high predictive accuracy. In the context of statistical learning, this setting is usually modeled as follows: The user draws an i.i.d. sample of labeled examples from a fixed, but unknown distribution. The user is interested in identifying the hypothesis in a certain hypothesis class, which most accurately predicts the label from the instance.” [pg. 785, § 1 Introduction, ¶3; See further Table 1: “percentage of correct classifications” corresponds to prediction scores [pg. 791, top left col]]).

Regarding claim 13, Ruckert discloses A learning apparatus comprising a memory; and a processor coupled to the memory and the processor configured to executes a process, (“In order to test the performance of the proposed system on real world data, we implemented a version in C++ on Linux.” [pg. 791, § 4. Experiment, ¶1, use of computer and memory is implicit]), the process comprising: 
generating, from pieces of training data each including explanatory variables and an objective variable (“First of all, we follow the usual convention and assume that the instances are drawn i.i.d. according to a fixed but unknown distribution D. D ranges over X × Y, where X is the set of all possible instances and Y := {−1, 1} contain the target labels.” [pg. 787, § 2.2 Learning Weighted Rule Sets, ¶1; X would include explanatory variables and target label would correspond to an objective variable.]), a hypothesis set in which a plurality of hypotheses meeting a specific condition (“Furthermore, we assume we already have a (possibly infinite) reservoir of rules R = {r1, r2, . . .}, where a rule rj : X → [−1, 1] assigns a value between -1 and 1 to each instance.” [pg. 787, § 2.2 Learning Weighted Rule Sets, ¶1; assigning a value to each instance would correspond to meeting a specific condition]), each of the plurality of hypotheses being a combination of the explanatory variables (“We select the rule generation bias outlined above: nominal attributes are added as one “feature=value” rule for each feature value, continuous attributes are discretized into four bins. After those base rules, we build all combinations of two rules and form new rules by combining the conditions in each rule pair with the maximum operator.” [pg. 791, § 4. Experiments, ¶1; See further: “For example, a typical rule set might look like this: if sky=sunny and humidity=normal then 0.4 if airtemp=cold then -0.35 if sky=cloudy and forecast=change then -0.15” [pg. 785, § 1. Introduction, ¶1]]), each of the pieces of training data being classified into any of the plurality of hypotheses (“where a rule rj : X → [−1, 1] assigns a value between -1 and 1 to each instance. A typical rule could be “assign +1, if the color is red, and -1 otherwise” or “assign +1, if the size is greater than 1.2 and -1 otherwise”. [pg. 787, § 2.2 Learning Weighted Rule sets, ¶1; additionally, see “In the main loop, it adds a new rule to the set of rules and applies the rules to the examples in the training set.” [pg. 790, § 3. A Statistical Rule Learning System, top left col]]); and 
performing a machine learning process to calculate a weight of each of the plurality of hypotheses included in the hypothesis set on a basis of whether each of the plurality of hypotheses includes each of the pieces of training data (“An outline is given in Algorithm 1. The system starts with the training set given in a set X and an empty set of rules. In the main loop, it adds a new rule to the set of rules and applies the rules to the examples in the training set. It determines the weight vector p(i) optimizing the soft margin loss, the empirical margin or the empirical MMV on this data and calculates an upper bound on the corresponding true values given the empirical quantity and the number of rules. If there are no new rules available, the algorithm terminates the loop and returns the set of rules and the weight vector which achieved the best bound.” [pg. 790, § 3. A Statistical Rule Learning System, top left col; See further “If we consider only the first n rules, we can represent the ith instance by the vector of rule values xi := (xi(1), xi(2), . . . , xi(n))T . Likewise, a weighted rule set can be given by a weight vector p ∈ [−1, 1]n. [pg. 787, § 2.2 Learning Weighted Rule sets, ¶1]]).

Regarding claim 14, Ruckert discloses The learning apparatus according to claim 13, wherein the specific condition is that number of literals is equal to or smaller than a predetermined value (“An individual rule set p assigns class label sgn(pT xi), so that instance xi is positive, if                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                             
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            (
                            j
                            )
                        
                     ≥ 0 and negative otherwise.” [pg. 787, § 2.2 Learning Weighted Rule Sets, ¶1; Examiner is interpreting number of literals to be equivalent to instances (xi := (xi(1), xi(2), . . . , xi(n))T). Additionally, if                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                             
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            (
                            j
                            )
                        
                                             
                            ≤
                        
                     0 then the specific condition would be equivalent to classifying a negative label if the value is less than or equal to 0.]).

Regarding claim 15, Ruckert discloses The learning apparatus according to claim 13, wherein the specific condition is that number or a ratio of pieces of training data classified by the hypotheses is equal to or a larger than a predetermined value (“This rule set would classify the instance (sunny, normal, cold, change) as positive, because it meets the conditions of the first and the second rule, so the sum of weights is 0.05, which is greater than zero.” [pg. 385, § 1. Introduction, right col, ¶2; See further: “An individual rule set p assigns class label sgn(pT xi), so that instance xi is positive, if                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            j
                                             
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            (
                            j
                            )
                        
                     ≥ 0 and negative otherwise.” [pg. 787, § 2.2 Learning Weighted Rule Sets, ¶1]]).

Regarding claim 16, Ruckert discloses The learning apparatus according to claim 13, wherein the generating includes listing only combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses (“For a nominal valued feature, we generate one rule of the form “feature=value” for each possible value. We apply equal frequency discretization using four thresholds and generate one rule per threshold. Each rule outputs +1, if its condition is met, -1 if it is not, and 0, if the value is missing. This gives a certain base set of rules encoding most information in the training sample. In a second step we apply refinement operators on the existing rules to generate more complex rules.” [pg. 790, right col, bottom para]).

Regarding claim 18, Ruckert discloses The learning apparatus according to claim 13, wherein the process further comprises: 
generating a prediction result of the input data using the weights (“If we consider only the first n rules, we can represent the ith instance by the vector of rule values xi := (xi(1), xi(2), . . . , xi(n))T . Likewise, a weighted rule set can be given by a weight vector p ∈ [−1, 1]n… Also note that the weight vector defines a hyperplane separating [−1; 1]n into two half-spaces so that rule sets in our setting are related to linear classifiers and perceptrons.” [pg. 787, § 2.2 Learning Weighted Rule sets, ¶1]), 
wherein the prediction result includes prediction scores each indicating accuracy of a prediction, and hypotheses associated with the prediction result (“The main goal of rule induction is to find a preferably small set of (weighted) rules with high predictive accuracy. In the context of statistical learning, this setting is usually modeled as follows: The user draws an i.i.d. sample of labeled examples from a fixed, but unknown distribution. The user is interested in identifying the hypothesis in a certain hypothesis class, which most accurately predicts the label from the instance.” [pg. 785, § 1 Introduction, ¶3; See further Table 1: “percentage of correct classifications” corresponds to prediction scores [pg. 791, top left col]]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruckert in view of Lavrac et al. ("Explicit Feature Construction and Manipulation for Covering Rule Learning Algorithms", hereinafter "Lavrac").

Regarding claim 5, Ruckert teaches The non-transitory computer-readable recording medium according to claim 1, however fails to explicitly teach wherein the generating includes listing only combinations where number of literals is minimum out of combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses.
Lavrac teaches wherein the generating includes listing only combinations where number of literals is minimum out of combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses (“We say that the body of the first clause consists of a single relational feature, while the body of the second clause contains two distinct features. Formally, a feature is defined as a minimal set of literals such that no local (i.e., existential) variable occurs both inside and outside that set. The main point of relational features is that they localize variable sharing: the only variable which is shared among features is the global variable occurring in the rule head.” [pg. 129, ¶2; Listing only combinations that meet the specification would correspond to the global variable occurring in the rule head.])
Ruckert and Lavrac are both in the same field of endeavor of rule learning and thus are analogous. Ruckert discloses a rule based learning algorithm for classification. Lavrac discloses feature construction and manipulation for rule based learning algorithms. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ruckert’s rule based algorithm with the feature manipulation method disclosed by Lavrac. One would have been motivated to make this modification to minimize the number of literals in order to allow the hypothesis to have more coverage of the instances. [pg. 129, ¶1, Lavrac]

Regarding claim 11, Ruckert teaches The learning method according to claim 7, however fails to explicitly teach wherein the generating includes listing only combinations where number of literals is minimum out of combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses.
Lavrac teaches wherein the generating includes listing only combinations where number of literals is minimum out of combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses (“We say that the body of the first clause consists of a single relational feature, while the body of the second clause contains two distinct features. Formally, a feature is defined as a minimal set of literals such that no local (i.e., existential) variable occurs both inside and outside that set. The main point of relational features is that they localize variable sharing: the only variable which is shared among features is the global variable occurring in the rule head.” [pg. 129, ¶2; Listing only combinations that meet the specification would correspond to the global variable occurring in the rule head.])
Ruckert and Lavrac are both in the same field of endeavor of rule learning and thus are analogous. Ruckert discloses a rule based learning algorithm for classification. Lavrac discloses feature construction and manipulation for rule based learning algorithms. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ruckert’s rule based algorithm with the feature manipulation method disclosed by Lavrac. One would have been motivated to make this modification to minimize the number of literals in order to allow the hypothesis to have more coverage of the instances. [pg. 129, ¶1, Lavrac]

Regarding claim 17, Ruckert teaches The learning apparatus according to claim 13, however fails to explicitly teach wherein the generating includes listing only combinations where number of literals is minimum out of combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses.
Lavrac teaches wherein the generating includes listing only combinations where number of literals is minimum out of combinations that meet the specific condition from among combinations of the explanatory variables as the hypotheses (“We say that the body of the first clause consists of a single relational feature, while the body of the second clause contains two distinct features. Formally, a feature is defined as a minimal set of literals such that no local (i.e., existential) variable occurs both inside and outside that set. The main point of relational features is that they localize variable sharing: the only variable which is shared among features is the global variable occurring in the rule head.” [pg. 129, ¶2; Listing only combinations that meet the specification would correspond to the global variable occurring in the rule head.])
Ruckert and Lavrac are both in the same field of endeavor of rule learning and thus are analogous. Ruckert discloses a rule based learning algorithm for classification. Lavrac discloses feature construction and manipulation for rule based learning algorithms. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ruckert’s rule based algorithm with the feature manipulation method disclosed by Lavrac. One would have been motivated to make this modification to minimize the number of literals in order to allow the hypothesis to have more coverage of the instances. [pg. 129, ¶1, Lavrac]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flach et al. ("Rule Induction") discloses rule based learning methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491.  The examiner can normally be reached on Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        




/KAKALI CHAKI/           Supervisory Patent Examiner, Art Unit 2122